 Case 2:19-cr-00877-CCC Document 192 Filed 05/28/21 Page 1 of 2 PageID: 3718




                                                                      May 28, 2021


VIA ECF
Honorable Michael A. Hammer
United States District Court for the
  District of New Jersey
Martin Luther King Courthouse
50 Walnut Street Room 2C
Newark, NJ 07101

       Re:     United States v. Matthew Goettsche, et al., 19-CR-877 (CCC)
               Proposed Addition of Third-Party Custodian

Dear Judge Hammer:

       Please accept this letter in lieu of a more formal motion on behalf of Defendant Matthew
Goettsche. We respectfully move to add Sandra Anne Crain, Mr. Goettsche’s mother-in-law, as
an additional third-party custodian. On December 11, 2020, the Court ordered Mr. Goettsche
released on bail conditions, including the pretrial release condition that he shall be released to the
custody of third-party custodians Danielle Goettsche or Victoria Landerman. See Order Setting
Conditions of Release (dkt. 171).

        U.S. Pretrial Services Officer David Hernandez has approved Ms. Crain as a suitable
third-party custodian. I have reviewed each of the terms of the bail conditions with Ms. Crain.
She understands and accepts her responsibilities as a third-party custodian. The U.S. Attorney’s
Office takes no position on our letter motion and defers to Pretrial Services.

       Thank you in advance.


                                                              Respectfully submitted,



                                                              Rodney Villazor, Esq.
                                                              SMITH VILLAZOR LLP
  Case 2:19-cr-00877-CCC Document 192 Filed 05/28/21 Page 2 of 2 PageID: 3719


 Ron. Mi<::hacl A.
 H:.unmcr Moy 28, 2021
 Psg.cTw•)


         l agree to (a) supervise Mr. Goettsche in accordance wilh all conditions of release, (b) to
 use evel)' cm,11 to assure tile appearance of Mr. Goettsche at all scheduled court proceedings,
 and (c) to ootify rhe court immediateJy in the evcnl Mr. Goettsche violates any conditions of
 release or disappears.



._ -X?t rd< a_ &0
 Sandra Anne Crain
                                      u     Q_,(_ (__



 cc:    Andrew Lourie, Esq.
        Benjamin Sa\1ler, Esq.
        Amanda Twninelli, Esq .
        Govemment counsel of record (via ECF and e-mail)
        U.S. Prc1rial Services Officer David Hernandez (via e-mail)
        U.S. Pi:-ctrial Serv ices Officer Troy Ruplinger (via e.mail)
